Citation Nr: 1032074	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967, from January 1968 to January 1971, and from December 1977 
to October 1993.  He received the Combat Infantryman Badge for 
his combat service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which increased the disability rating for the Veteran's 
PTSD from 10 percent to 30 percent, effective December 16, 2004, 
the date the claim for an increased rating was received by VA.

The Board notes that the Veteran has three separate temporary 
total (100 percent) ratings for his PTSD due to hospitalization 
for the disability for over 21 days.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

When service connection for PTSD was originally granted, a 10 
percent rating was assigned, effective November 5, 1993.  In 
December 2004, the Veteran filed the instant claim for an 
increased rating for his PTSD.  In the May 2005 rating decision 
on appeal, the RO granted an increased rating of 30 percent.  The 
Veteran appealed the 30 percent rating assigned.  Thereafter, he 
had hospitalizations for his PTSD and received a 100 percent 
temporary rating beginning on September 11, 2007.  The 30 percent 
rating remained in effect from November 1, 2007.  Thereafter, 
another 100 percent rating was assigned for another 
hospitalization, effective from April 17, 2008.  The 30 percent 
rating went back into effect beginning on June 1, 2008.  The last 
temporary total (100 percent) rating went into effect on October 
30, 2008 and the current 30 percent rating went back into effect 
on January 1, 2009.

The Board notes that pursuant to the Veteran's claim for an 
increased rating, he underwent VA examinations in April 2005 and 
in November 2008.  The April 2005 VA examination formed the basis 
for the increased rating of 30 percent assigned in the May 2005 
rating decision.  

The November 2008 VA examination report reflects that the Veteran 
feels anxious, shaky, and often depressed.  He takes medication 
that includes an anti-psychotic and an anti-depressant.  His 
appetite is poor and he has occasional crying spells.  He does 
not have suicidal ideation, intent, or plan.  He is not violent.  
The Veteran also has symptoms of irritability and outbursts of 
anger, hypervigilance, and exaggerated startle response.  He said 
that he gets "pretty paranoid" and does not trust people.  The 
examiner noted that the Veteran ". . .is moderately/severely 
impaired with regard to psychosocial functioning."  The examiner 
stated that the Veteran does not have total occupational and 
social impairment due to PTSD, nor does he have deficiencies in 
judgment, thinking, family relations, work, mood, and/or school.  
However, the examiner stated that the Veteran has reduced 
reliability and productivity due to PTSD symptoms.  

Notably, the Veteran was in an inpatient VA treatment program for 
his PTSD at the time of the November 2008 VA examination.  
Moreover, the examiner, who only diagnosed the Veteran with PTSD, 
did not review the claims file or any of the Veteran's medical 
records.  This is important because the VA outpatient treatment 
records show that the Veteran also has diagnoses of depression 
and paranoid personality disorder, which the examiner did not 
take into account in her assessment of the Veteran.  The examiner 
also did not explore the basis for the Veteran's anti-psychotic 
medication.  

Because the November 2008 VA examiner did not have access to the 
Veteran's medical records, because the Veteran was in inpatient 
treatment for his PTSD at the time of the November 2008 VA 
examination, and because the November 2008 VA examiner failed to 
take into account the Veteran's depression diagnosis or his 
diagnosis of paranoid personality disorder (and the symptoms of 
such diagnoses), the Board finds that the November 2008 VA 
examination is inadequate, and a new examination should be 
conducted, preferably when the Veteran is not in an inpatient 
program.  

Finally, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective date 
of an award.  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
(West 2002 & Supp. 2009), to include notice 
of the type of evidence needed to establish a 
disability rating and an effective date as 
set out in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination, by an appropriate 
specialist, during a time in which he is not 
in inpatient treatment for his PTSD, in order 
to determine the current severity of his 
PTSD.

All indicated studies must be performed, and 
the claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.

The examiner should identify all current 
manifestations of the service-connected PTSD 
and specifically indicate, with respect to 
each of the symptoms identified in the 
criteria for evaluating mental disorders, 
whether such symptom is a symptom of the 
Veteran's service- connected psychiatric 
disability.

The examiner must address the current degree 
of social and industrial impairment resulting 
from the service- connected PTSD, to include 
whether it renders the Veteran unemployable.  
In addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned.

To the extent possible, the manifestations of 
the service-connected PTSD must be 
distinguished from those of any other 
diagnosed psychiatric disorder (notably, the 
Veteran is diagnosed with depression and 
paranoid personality disorder).  In addition, 
the examiner should provide an opinion with 
respect to each additional acquired 
psychiatric disorder found to be present, if 
any, whether it represents a progression of 
the previously diagnosed PTSD or a separate 
disorder.  

A complete rationale must be offered for any 
opinion provided.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


